         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 1 of 29


                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
       AYMAN SALEH, et al.                            )
                                                      )
            Plaintiffs,                               )
                                                      )
                                                      )
      v.                                              )
                                                      ) CA No. 1:20-cv-1168-ABJ
      KHALIFA BIN ZAYED AL NAHYAN, et al.             )
                                                      )
                                                      )
            Defendants.                               )
                                                      )
______________________________________________________)

                   RESPONSE TO COURT’S ORDER TO SHOW CAUSE

         COME NOW the Plaintiffs named herein and hereby respond to the Court’s Order to

Show Cause entered April 13, 2021. The Case should NOT be dismissed for the following

reasons, including the fact that Plaintiffs have engaged in numerous good faith efforts to serve

the Defendants—all met with an adamant refusal to accept service, which appears to amount to

evasion of service under established D.C. Circuit case law.

         There is ample support for this cause of action in U.S. Courts, as shown in a California

case with strikingly similar facts. Khaled Al Hassen was tortured by UAE officials in Abu

Dhabi, UAE. The UAE claimed lack of jurisdiction, Sovereign immunity of head of state

President Khalifa bin Zayed Al Nahyan, and lack of proper service. See Khaled Al Hassen v.

Sheikh Khalifa Bin Zayed Al Nahyan, No. CV 09-1106-DMG 2013 Mar. 22, 2013.

       In reply, Plaintiffs draw the Court’s attention to FED. R. CIV. P. 4(k)(2) which permits a

federal court to exercise personal jurisdiction over a defendant (1) for a claim arising under

federal law, (2) where a summons has been served, (3) if the defendant is not subject to the

jurisdiction of any single state court, (4) provided that the exercise of federal jurisdiction is



                                                   1
         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 2 of 29


consistent with the Constitution (and laws) of the United States. Mwani v. Osama Bin Laden, 368

U.S. App. D.C. 1, 10, 417 F.3d 1, 10 (D.C. Cir. 2005).

        The Court had subject matter jurisdiction because FSIA does not apply to individual

defendants, and Mohamed Bin Zayed, despite being a member of the Royal family, is not a head

of state. (See Khaled Al Hassen v. Sheikh Khalifa Bin Zayed Al Nahyan, No. CV 09-1106-DMG

2013 Mar. 22, 2013 where in District Court, Judge Dolly M. Gee ruled that while Mohamed Bin

Zayed was a member of the Royal family, he was not a head of state under the FSIA.)

        This Court has personal jurisdiction over Mohamed, applying a three-part test under

FRCP 4(k)(2) (supra) the federal long arm statute. To prevail under that statute, a party must

prove three things: a) the claim against the defendant arises under federal law; b) the defendant is

not subject to the personal jurisdiction of any state or court of general jurisdiction; and c) the

federal courts exercise of personal jurisdiction comports with due process. See Mwani (supra).

        The instant case meets each of those criteria: a) Plaintiffs’ claim arises under federal law

because the TVPA is a federal statute; b) Defendant Mohamed Bin Zayed is not subject to

personal jurisdiction of any state court of general jurisdiction; and c) the due process analysis

pursuant to the third Rule 4(k)(2) factor is satisfied if the Defendants are properly served.

        Plaintiffs have endeavored to serve Defendants President Khalifa bin Zayed Al Nahyan

and Sheikh Mohammed bin Zayed Al Nahyan to no avail. While it may appear to the Court

otherwise, Plaintiffs have tried diligently to afford the Defendants due process in terms of

sufficient notice of suit. Failure to do so is not for lack of trying. See efforts described infra.

        Plaintiffs asked the court to approve alternative service on June 24, 2020 (ECF 3). The

Court approved the methods outlined in the request in a minute order on July 30, 2020. In

accordance with that order, Plaintiffs completed two of the approved methods, but were

unsuccessful in executing alternative method 2 as described below.



                                                   2
         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 3 of 29


       Plaintiffs have faced difficulty in completing service of process for “alternative method

of service #2- By USPS International Certified Mail on Defendants Khalifa bin Zayed Al

Nahyan and Mohammed bin Zayed Al Nahyan at their office located on Crown Prince Court,

King Abdullah Bin Abdulaziz Al Saud Street, P.O. Box: 124, Abu Dhabi, UAE.” The Plaintiffs

tried twice to send the summonses and complaints to Defendants Khalifa bin Zayed Al Nahyan

and Mohammed bin Zayed Al Nahyan at their office located in Abu Dhabi, UAE. Both times

the packages were sent by FedEx, and both attempts were rejected by the recipients. The first

attempt to serve the defendants by USPS mail was on September 10, 2020. The package was

rejected by the recipient on Sunday, September 13 at 12:39 PM and was returned to sender in

Washington, DC. The Plaintiffs tried for a second time to send the summonses and complaints to

the office of the defendants on October 5, 2020 (ECF 12). The package was rejected for a second

time on October 7, 2020 at 12:55 PM and was returned to the Plaintiffs’ counsel in Washington,

DC. The corresponding tracking information is provided for both attempts.

        While alternative method of service #2 was unsuccessful as described above, the other

two approved alternative methods of service were completed. Those other alternative methods of

service are: “By substitute service on the UAE Ambassador, Yousef Al Otaiba, in Washington,

D.C. at the address of 3522 International Court NW, Suite 400, Washington D.C. 20008 for

Khalifa bin Zayed Al Nahyan, Mohammed bin Zayed Al Nahyan and DarkMatter,” and “By

USPS Certified Mail on all defendants on the UAE Ambassador, Yousef Al Otaiba at the

Embassy of the UAE at the address of 3522 International Court NW, Suite 400, Washington

D.C. 20008.” Corresponding USPS domestic tracking information was filed with the court in

ECF 12 and ECF 13. Additional proof of service documents are attached as Exhibit A-F.

        While it may appear to the Court otherwise, the Plaintiffs have tried diligently to afford

Defendants President Khalifa bin Zayed Al Nahyan and Sheikh Mohammed bin Zayed Al

Nahyan due process in terms of sufficient notice of suit through all three alternative methods of

                                                3
         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 4 of 29


service. Failure to complete alternative methods of service #2 is not for lack of trying, but

because the recipients continually reject service. Plaintiffs’ counsel believes that Defendants

President Khalifa bin Zayed Al Nahyan and Sheikh Mohammed bin Zayed Al Nahyan were

likely informed about the lawsuit through the UAE Ambassador to the U.S., Yousef Al Otaiba.

        Plaintiffs’ efforts are similar to those discussed in Ali v. Mid-Atlantic Settlement Servs.,

233 F.R.D. 32, 36 (D.D.C. 2006), where the D.C. Circuit stated: “The service of process is not a

game of hide and seek. Where service is repeatedly effected in accordance with the applicable

rules of civil procedure and in a manner reasonably calculated to notify the defendant of the

institution of an action against him, the defendant cannot claim that the court has no authority to

act when he has willfully evaded the service of process.” Ali at 36. (Emphasis added) These

Defendants have also evaded service and should be held accountable for doing so.

CONCLUSION

       Plaintiffs ask the Court not to dismiss this case for reasons herein stated, including their

diligent efforts to effectuate service, as described above.

        Plaintiffs suggest that a separate order can be drafted that provides for the due process

for the Defendants but also frames a practical solution for the Plaintiffs. Perhaps the Court would

allow service by Plaintiffs on any individual or attorney associated with the Defendants. If

Plaintiffs can deliver the case documents to such a party, they would ask the Court to deem the

service has been effectuated.



Respectfully submitted,
/s/ Martin F. McMahon
Martin F. McMahon, Esquire
1717 K Street NW- Suite 900
Washington, DC 20007
202-862-4343
mm@martinmcmahonlaw.com



                                                  4
       Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 5 of 29


                                        EXHIBIT A



Affidavit of service upon UAE Embassy




                                            5
Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 6 of 29
Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 7 of 29
Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 8 of 29
         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 9 of 29




                                  EXHIBIT B

Status of Service




                                       6
       Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 10 of 29




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                      )
      AYMAN SALEH, et al.                             )
                                                      )
            Plaintiffs,                               )
                                                      )
                                                      )
      v.                                              )
                                                      ) CA No. 1:20-cv-1168-ABJ
      KHALIFA BIN ZAYED AL NAHYAN, et al.             )
                                                      )
                                                      )
            Defendants.                               )
                                                      )
______________________________________________________)

                          STATUS OF SERVICE OF PROCESS

1) COMES NOW the Plaintiffs named herein and explain to the Court the issues that counsel

   has faced in completing service of process for alternative method of service #2 “By USPS

   International Certified Mail on Defendants Khalifa bin Zayed Al Nahyan and Mohammed

   bin Zayed Al Nahyan at their office located on Crown Prince Court, King Abdullah Bin

   Abdulaziz Al Saud Street, P.O. Box: 124, Abu Dhabi, UAE.” The Plaintiffs have attempted

   twice to send the summonses and complaints for Defendants Khalifa bin Zayed Al Nahyan

   and Mohammed bin Zayed Al Nahyan to their office address in Abu Dhabi. The summonses

   and complaints were sent by FedEx on September 10, 2020. The package was rejected by

   the recipient on Sunday, September 13 at 12:39PM and was returned to sender with no

   explanation for why it was rejected. The Plaintiffs tried for a second time to send the

   summonses and complaints to the office of Defendants Khalifa bin Zayed Al Nahyan and

   Mohammed bin Zayed Al Nahyan on October 5, 2020. The packages were rejected by the

   recipient again on October 7, 2020 at 12:55PM and the packages were returned to the sender
       Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 11 of 29




   without an explanation for why the packages were rejected. The corresponding tracking

   information is provided.

2) Service of process by alternative methods #1 “By substitute service on the UAE

   Ambassador, Yousef Al Otaiba, in Washington, D.C. at the address of 3522 International

   Court NW, Suite 400, Washington D.C. 20008 for Khalifa bin Zayed Al Nahyan,

   Mohammed bin Zayed Al Nahyan and DarkMatter” was completed by a process server on

   September 8, 2020. The process server’s affidavits are attached.

3) Service of process by alternative method #3 “By USPS International Certified Mail on

   Defendant DarkMatter at their headquarters located at Level 5, Aldar HQ, Abu Dhabi, UAE”

   was successfully completed on September 14, 2020 and proof of service was already filed for

   Defendant DarkMatter.

4) Service of process by alternative method #4 “By USPS Certified Mail on all defendants on

   the UAE Ambassador, Yousef Al Otaiba at the Embassy of the UAE at the address of 3522

   International Court NW, Suite 400, Washington D.C. 20008” was executed on September 8,

   2020. The summonses and complaints for Defendants Khalifa bin Zayed Al Nahyan and

   Mohammed bin Zayed Al Nahyan were sent by USPS certified mail on September 1, 2020

   and were delivered on September 8, 2020 at 4:20 at the Embassy of the United Arab Emirates

   in Washington, D.C.. The USPS tracking information is provided.

5) Despite the fact that Defendants Khalifa bin Zayed Al Nahyan and Mohammed bin Zayed Al

   Nahyan have rejected service by international mail, Plaintiffs’ counsel is confident that they

   are aware of this suit. Because the other alternative methods of service on Yousef Al Otaiba

   were successful, the Defendants were likely informed about the suit by the UAE Ambassador
       Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 12 of 29




    to the United States, Yousef Al Otaiba. Their knowledge of the suit also provides an

    explanation for why they continue to reject the delivery of the summonses and complaints.




/s/ Martin F. McMahon, Esq.
D.C. Bar Number: 196642
Managing Partner, Transnational Business Attorneys Group
1717 K St. NW, Suite 900
Washington, D.C. 20006
202-862-4343
        Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 13 of 29




                                       EXHIBIT C

Domestic tracking for Crown Prince and President Yousef Al Otaiba




                                             7
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 14 of 29
USPS.com® - USPS Tracking® Results                                                                                                    10/27/20, 4:34 PM




  USPS Tracking
                                         ®                                                                                                     FAQs   !




     Track Another Package                   +                                                                  ! ! ! ! ! !! ! ! ! ! ! ! !
                                                                                                                ! ! ! !!! ! !!! ! ! ! ! ! !!

                                                               Get the free Informed Delivery® feature to receive
                                                                                                                             Learn More
                                                               automated notifications on your packages
                                                                                                                     (https://reg.usps.com/xsell?
                                                    app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.ac




                                                                                                                                        Remove        %
               Tracking Number: 70191640000110041272

               Your item was delivered to the front desk, reception area, or mail room at 4:20 pm on September
               8, 2020 in WASHINGTON, DC 20008.




                " Delivered
               September 8, 2020 at 4:20 pm
               Delivered, Front Desk/Reception/Mail Room
               WASHINGTON, DC 20008

               Get Updates        #




                                                                                                                                #
                   Text & Email Updates


                                                                                                                                $
                   Tracking History


                   September 8, 2020, 4:20 pm
                   Delivered, Front Desk/Reception/Mail Room
                   WASHINGTON, DC 20008
                   Your item was delivered to the front desk, reception area, or mail room at 4:20 pm on September 8,
                   2020 in WASHINGTON, DC 20008.



                   September 8, 2020, 10:44 am
                   Out for Delivery
                   WASHINGTON, DC 20016



https://tools.usps.com/go/TrackConfirmAction                                                                                                    Page 1 of 3
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 15 of 29
USPS.com® - USPS Tracking® Results                                                                          10/27/20, 4:34 PM



                   September 8, 2020, 10:33 am
                   Arrived at Unit
                   WASHINGTON, DC 20016



                   September 7, 2020
                   In Transit to Next Facility



                   September 4, 2020, 4:46 am
                   Departed USPS Regional Facility
                   WASHINGTON DC DISTRIBUTION CENTER



                   September 4, 2020, 12:55 am
                   Arrived at USPS Regional Facility
                   WASHINGTON DC DISTRIBUTION CENTER



                   September 1, 2020, 9:21 pm
                   Arrived at USPS Regional Origin Facility
                   CHARLESTON SC PROCESSING CENTER



                   September 1, 2020, 1:53 pm
                   Departed Post Office
                   JOHNS ISLAND, SC 29455



                   September 1, 2020, 1:14 pm
                   USPS picked up item




                                                                                                                        Feedback
                   JOHNS ISLAND, SC 29455




                                                                                                        #
                   Product Information



                                                              See Less   $




                                          Can’t find what you’re looking for?
                                   Go to our FAQs section to find answers to your tracking questions.




https://tools.usps.com/go/TrackConfirmAction                                                                      Page 2 of 3
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 16 of 29
USPS.com® - USPS Tracking® Results                                                         10/27/20, 4:34 PM




                                                      FAQs




https://tools.usps.com/go/TrackConfirmAction                                                     Page 3 of 3
       Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 17 of 29




                                       EXHIBIT D

Fedex tracking for UAE President and Crown Prince




                                            8
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 18 of 29
Track your package or shipment with FedEx Tracking                                                                   10/23/20, 1:47 PM




                                                        771488409433

                             Unable to deliver shipment, returned to shipper
                             Recommended action: No action is required. The package is being returned to the



                            No scheduled delivery date available at this time.



                                                                   Scheduled delivery:
                                                                       Pending



                                                                                   DELIVERY EXCEPTION

                                                                               ABU DHABI CITY, AB

                                                                                 GET STATUS UPDATES


                                  FROM                                                                     TO
                       WASHINGTON, DC US                                                           ABU DHABI, AE



           Shipment Facts

  T R AC K I N G N U M B E R                          SERVICE
  771488409433                                        FedEx International Economy


  W E I G HT                                          TOTA L P I E C E S
https://www.fedex.com/apps/fedextrack/index.html?action=track&tracknumbers=771488409433&locale=en_US&cntry_code=en         Page 1 of 3
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 19 of 29
Track your package or shipment with FedEx Tracking                                                                         10/23/20, 1:47 PM

  W E I G HT                                          TOTA L P I E C E S
  1 lbs / 0.45 kgs                                    1


  TOTA L S H I P M E NT W E I G HT                    TERMS
  1 lbs / 0.45 kgs                                    Shipper


  SHIPPER REFERENCE                                   PA C K A G I N G
  McMahon and Associates                              FedEx Envelope


  S P E C I A L H A N D L I N G S E CT I O N          S TA N DA R D T R A N S IT
  Deliver Weekday
                                                      9/16/2020 by 8:00 pm


  S H I P DAT E                                       S C H E D U L E D D E L I V E RY
                                                      Pending
  Thu 9/10/2020




           Travel History                                                                                    Local Scan Time

  Sunday , 9/20/2020

    4:16 pm                    ABU DHABI CITY AE                        Returning package to shipper
                                                                      Return tracking number 396993830608

    7:59 am                    ABU DHABI CITY AE                      At local FedEx facility

  Saturday , 9/19/2020

    7:45 am                    ABU DHABI CITY AE                      At local FedEx facility

  Thursday , 9/17/2020

    10:35 am                   ABU DHABI CITY AE                      At local FedEx facility


  Wednesday , 9/16/2020
    8:28 am                    ABU DHABI CITY AE                      At local FedEx facility


  Tuesday , 9/15/2020
    8:36 am                    ABU DHABI CITY AE                      At local FedEx facility


  Monday , 9/14/2020
    9:05 am                    ABU DHABI CITY AE                      At local FedEx facility
https://www.fedex.com/apps/fedextrack/index.html?action=track&tracknumbers=771488409433&locale=en_US&cntry_code=en               Page 2 of 3
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 20 of 29
Track your package or shipment with FedEx Tracking                                                                   10/23/20, 1:47 PM


    9:05 am                    ABU DHABI CITY AE                      At local FedEx facility


  Sunday , 9/13/2020
    8:51 pm                    ABU DHABI CITY AE                      At local FedEx facility

    12:39 pm                   ABU DHABI CITY AE                      Delivery exception

                                                                      Refused by recipient

    9:29 am                    ABU DHABI CITY AE                      On FedEx vehicle for delivery

    8:56 am                    ABU DHABI CITY AE                      At local FedEx facility

    4:31 am                    DUBAI CITY AE                          At destination sort facility


  Saturday , 9/12/2020
    8:09 am                    MEMPHIS, TN                            In transit

    5:29 am                    MEMPHIS, TN                            Departed FedEx location

    4:46 am                    MEMPHIS, TN                            In transit

  Friday , 9/11/2020

    11:34 pm                   MEMPHIS, TN                            In transit

    4:59 pm                    MEMPHIS, TN                            In transit

    8:25 am                    MEMPHIS, TN                            Arrived at FedEx location

  Thursday , 9/10/2020

    9:10 pm                    WASHINGTON, DC                         Left FedEx origin facility

    4:47 pm                    WASHINGTON, DC                         Picked up

    7:43 am                                                           Shipment information sent to FedEx




https://www.fedex.com/apps/fedextrack/index.html?action=track&tracknumbers=771488409433&locale=en_US&cntry_code=en         Page 3 of 3
       Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 21 of 29




                                       EXHIBIT E

Fedex Tracking for UAE crown prince.




                                           9
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 22 of 29
Track your package or shipment with FedEx Tracking                                                                   10/23/20, 1:44 PM




                                                         771710752167

                             Unable to deliver shipment, returned to shipper
                             Recommended action: No action is required. The package is being returned to the



                            No scheduled delivery date available at this time.



                                                                    Scheduled delivery:
                                                                        Pending



                                                                                    DELIVERY EXCEPTION

                                                                                ABU DHABI CITY, AB

                                                                                  GET STATUS UPDATES


                                  FROM                                                                       TO
                       WASHINGTON, DC US                                                            ABU DHABI AE



           Shipment Facts

  T R AC K I N G N U M B E R                           SERVICE
  771710752167                                         International Priority


  W E I G HT                                           TOTA L P I E C E S
https://www.fedex.com/apps/fedextrack/index.html?action=track&tracknumbers=771710752167&locale=en_US&cntry_code=en         Page 1 of 3
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 23 of 29
Track your package or shipment with FedEx Tracking                                                                          10/23/20, 1:44 PM

  W E I G HT                                           TOTA L P I E C E S
  1 lbs / 0.45 kgs                                     1


  TOTA L S H I P M E NT W E I G HT                     TERMS
  1 lbs / 0.45 kgs                                     Shipper


  SHIPPER REFERENCE                                    PA C K A G I N G
  McMahon and Associates                               FedEx Envelope


  S P E C I A L H A N D L I N G S E CT I O N           S TA N DA R D T R A N S IT
  Deliver Weekday
                                                       10/07/2020 by 8:00 pm


  S H I P DAT E                                        S C H E D U L E D D E L I V E RY
                                                       Pending
  Mon 10/05/2020




           Travel History                                                                                     Local Scan Time

  Saturday , 10/17/2020

    4:56 pm                    ABU DHABI CITY AE                         Returning package to shipper
                                                                       Return tracking number 397934877496

    9:09 am                    ABU DHABI CITY AE                       At local FedEx facility

  Thursday , 10/15/2020

    10:43 am                   ABU DHABI CITY AE                       At local FedEx facility

  Wednesday , 10/14/2020

    8:13 am                    ABU DHABI CITY AE                       At local FedEx facility


  Tuesday , 10/13/2020
    8:42 am                    ABU DHABI CITY AE                       At local FedEx facility


  Monday , 10/12/2020
    11:27 am                   ABU DHABI CITY AE                       At local FedEx facility


  Sunday , 10/11/2020
    7:48 am                    ABU DHABI CITY AE                       At local FedEx facility
https://www.fedex.com/apps/fedextrack/index.html?action=track&tracknumbers=771710752167&locale=en_US&cntry_code=en                Page 2 of 3
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 24 of 29
Track your package or shipment with FedEx Tracking                                                                   10/23/20, 1:44 PM


    7:48 am                    ABU DHABI CITY AE                       At local FedEx facility


  Saturday , 10/10/2020
    7:33 am                    ABU DHABI CITY AE                       At local FedEx facility


  Thursday , 10/08/2020
    8:39 am                    ABU DHABI CITY AE                       At local FedEx facility


  Wednesday , 10/07/2020
    9:28 pm                    ABU DHABI CITY AE                       At local FedEx facility

    12:55 pm                   ABU DHABI CITY AE                       Delivery exception

                                                                       Refused by recipient

    10:12 am                   ABU DHABI CITY AE                       On FedEx vehicle for delivery

    8:23 am                    ABU DHABI CITY AE                       At local FedEx facility

    3:29 am                    DUBAI CITY AE                           At destination sort facility


  Tuesday , 10/06/2020
    4:53 am                    MEMPHIS, TN                             Departed FedEx location

    4:46 am                    MEMPHIS, TN                             In transit

    3:04 am                    MEMPHIS, TN                             In transit

    1:32 am                    MEMPHIS, TN                             In transit

  Monday , 10/05/2020

    11:48 pm                   MEMPHIS, TN                             Arrived at FedEx location

    9:15 pm                    WASHINGTON, DC                          Left FedEx origin facility

    7:25 pm                    WASHINGTON, DC                          Picked up

    2:11 pm                                                            Shipment information sent to FedEx




https://www.fedex.com/apps/fedextrack/index.html?action=track&tracknumbers=771710752167&locale=en_US&cntry_code=en         Page 3 of 3
        Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 25 of 29




                                       EXHIBIT F

Fedex Tracking for attempt 2 on UAE President.




                                            10
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 26 of 29
Track your package or shipment with FedEx Tracking                                                                 10/23/20, 1:42 PM




                                                        771710658920

                             Unable to deliver shipment, returned to shipper
                             Recommended action: No action is required. The package is being returned to the



                            No scheduled delivery date available at this time.



                                                                   Scheduled delivery:
                                                                       Pending



                                                                                   DELIVERY EXCEPTION

                                                                               ABU DHABI CITY, AB

                                                                                 GET STATUS UPDATES


                                  FROM                                                                     TO
                       WASHINGTON, DC US                                                           ABU DHABI, AE



           Shipment Facts

  T R AC K I N G N U M B E R                          SERVICE
  771710658920                                        International Priority


  W E I G HT                                          TOTA L P I E C E S
https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=771710658920&locale=en_US&cntry_code=us                 Page 1 of 3
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 27 of 29
Track your package or shipment with FedEx Tracking                                                                       10/23/20, 1:42 PM

  W E I G HT                                          TOTA L P I E C E S
  1 lbs / 0.45 kgs                                    1


  TOTA L S H I P M E NT W E I G HT                    TERMS
  1 lbs / 0.45 kgs                                    Shipper


  SHIPPER REFERENCE                                   PA C K A G I N G
  McMahon and Associates                              FedEx Envelope


  S P E C I A L H A N D L I N G S E CT I O N          S TA N DA R D T R A N S IT
  Deliver Weekday
                                                      10/07/2020 by 8:00 pm


  S H I P DAT E                                       S C H E D U L E D D E L I V E RY
                                                      Pending
  Mon 10/05/2020




           Travel History                                                                                  Local Scan Time

  Saturday , 10/17/2020

    4:51 pm                    ABU DHABI CITY AE                        Returning package to shipper
                                                                      Return tracking number 397934824404

    9:09 am                    ABU DHABI CITY AE                      At local FedEx facility

  Thursday , 10/15/2020

    10:43 am                   ABU DHABI CITY AE                      At local FedEx facility

  Wednesday , 10/14/2020

    8:13 am                    ABU DHABI CITY AE                      At local FedEx facility


  Tuesday , 10/13/2020
    8:42 am                    ABU DHABI CITY AE                      At local FedEx facility


  Monday , 10/12/2020
    11:27 am                   ABU DHABI CITY AE                      At local FedEx facility


  Sunday , 10/11/2020
    7:48 am                    ABU DHABI CITY AE                      At local FedEx facility
https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=771710658920&locale=en_US&cntry_code=us                       Page 2 of 3
                         Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 28 of 29
Track your package or shipment with FedEx Tracking                                                         10/23/20, 1:42 PM


    7:48 am                    ABU DHABI CITY AE                      At local FedEx facility


  Saturday , 10/10/2020
    7:33 am                    ABU DHABI CITY AE                      At local FedEx facility


  Thursday , 10/08/2020
    8:39 am                    ABU DHABI CITY AE                      At local FedEx facility


  Wednesday , 10/07/2020
    9:28 pm                    ABU DHABI CITY AE                      At local FedEx facility

    12:55 pm                   ABU DHABI CITY AE                      Delivery exception

                                                                      Refused by recipient

    10:11 am                   ABU DHABI CITY AE                      On FedEx vehicle for delivery

    8:23 am                    ABU DHABI CITY AE                      At local FedEx facility

    3:29 am                    DUBAI CITY AE                          At destination sort facility


  Tuesday , 10/06/2020
    4:53 am                    MEMPHIS, TN                            Departed FedEx location

    4:46 am                    MEMPHIS, TN                            In transit

    3:04 am                    MEMPHIS, TN                            In transit

    1:32 am                    MEMPHIS, TN                            In transit

  Monday , 10/05/2020

    11:48 pm                   MEMPHIS, TN                            Arrived at FedEx location

    9:15 pm                    WASHINGTON, DC                         Left FedEx origin facility

    7:25 pm                    WASHINGTON, DC                         Picked up

    2:07 pm                                                           Shipment information sent to FedEx




https://www.fedex.com/apps/fedextrack/?action=track&tracknumbers=771710658920&locale=en_US&cntry_code=us         Page 3 of 3
        Case 1:20-cv-01168-ABJ Document 23 Filed 04/27/21 Page 29 of 29


                              CERTIFICATE OF SERVICE

       I certify that on April 27, 2021, I filed the foregoing document with the Clerk of Court

using the CM/ECF system, which will send notice of this filing to all parties registered to receive

such notice, including defense counsel.



/s/ Martin F. McMahon

Martin F. McMahon, Esq.




                                                11
